1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

8    WARREN SPIES,                                §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 5:19-cv-00492-EJD
                                                  §                                        ISTRIC
10
                    v.                            §                                   TES D      TC
11                                                §                                 TA




                                                                                                                     O
                                                                               S
     FINANCIAL BUSINESS AND




                                                                                                                      U
                                                  §




                                                                              ED




                                                                                                                       RT
     CONSUMER SOLUTIONS, INC.,                    §
12




                                                                          UNIT
                                                                                                 VED
                    Defendant.
                                                  §                                         APPRO
13                                                §




                                                                                                                              R NIA
                                                  §
14
                                                                                                                          a
                                                                                                           J. D a v i l
                                                                          NO            Judge E
                                                                                                d w a rd




                                                                                                                              FO
15                                    STIPULATION TO DISMISS               RT




                                                                                                                          LI
                                                                                   ER       9/25/2019
                                                                              H




                                                                                                                     A
16
                                                                                        N                                 C
                                                                                                          F
     TO THE CLERK:                                                                          D IS T IC T O
17                                                                                                R
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Debbie P. Kirkpatrick                            /S/ Amy L. Bennecoff Ginsburg
        Debbie P. Kirkpatrick, Esq.                          Amy L. Bennecoff Ginsburg Esq.
22
        Sessions Fishman Nathan & Israel, LLP                Kimmel & Silverman, P.C.
        1545 Hotel Circle South                              30 East Butler Pike
23
        Suite 150                                            Ambler, PA 19002
24      San Diego, CA 92108                                  Phone: (215) 540-8888
        Phone: 609-758-1891                                  Fax: (215) 540-8817
25      Email: dkirkpatrick@sessions.legal                   Email: aginsburg@creditlaw.com
        Attorney for the Defendant                           Attorney for the Plaintiff
26
        Date: September 24, 2019                            Date: September 24, 2019
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                             5:19-cv-00492-EJD
27
1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Debbie P. Kirkpatrick, Esq.
       Sessions Fishman Nathan & Israel, LLP
8      1545 Hotel Circle South
       Suite 150
9      San Diego, CA 92108
       Phone: 609-758-1891
10     Email: dkirkpatrick@sessions.legal
       Attorney for the Defendant
11

12

13   DATED: September 24, 2019                  /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                      5:19-cv-00492-EJD
27
